DETAILED ACTION
This correspondence is in response to the communications received October 22, 2018.  Claims 1-3, 5, 6 and 13 are pending.  Claims 4 and 7-12 have been cancelled prior to the initial examination.  Claims 1-3, 5, 6 and 13 have been amended.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Applicant’s Claim to Figure Comparison
	It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant with regard to this section of the office action.


    PNG
    media_image1.png
    626
    813
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    466
    568
    media_image2.png
    Greyscale


Regarding claim 1, the applicant discloses in Fig. 9, a light-emitting apparatus comprising:

a circuit board (2) having an opening (discontinuity that accepts the LED package as disclosed in Fig. 8(F));

an LED package (LED package as disclosed in Fig. 8(F)) inserted [this limitation effectively originally elects the embodiment of Figs. 6, 8, 9, 11 and 13-15, and not the embodiment of Figs. 10 and 18] into the opening from the back side of the circuit board (LED package is inserted from below 2) and having an edge connected to the back side of the circuit 

a heat sinking substrate (3) disposed on the back side of the circuit board so as to be in contact with the LED package (3 on the rear surface of LED package as shown in Fig. 8(F)), 

wherein the LED package comprises:

an LED device (plural 51); 

a package substrate (41, 42) having an upper surface on which the LED device is mounted (plural 51 are mounted on portion 41 of 41, 42) and a back surface being in contact with the heat sinking substrate (rear surface of 41, 42 are in contact with 3), 

the package substrate (41, 42) being electrically connected to the LED device and the circuit board (shown);

a sealing resin filled into a region on the package substrate to seal the LED device (54), 

a resin frame (53) defining the region into which the sealing resin is filled:

a lens resin filled so as to cover the sealing resin (55), the lens resin condensing? light emitted from the LED device through the sealing resin: and

a reinforcing resin [this embodiment of Species is directed to Figs. 9 and 13-15, and not the Species of Figs. 6, 8 and 11] being harder than the lens resin and disposed between the circuit board and the lens resin so as to enclose an outer portion of the resin frame (see element 56 in Figs. 9 and 13-15).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikura et al. (US 2008/0048204) in view of Kawano et al. (US 2014/0203305) in view of Matsuda et al. (US 2014/0233239).

Regarding claim 1, the prior art of Ishikura discloses in Figs. 2A-C (reproduced below), 

    PNG
    media_image3.png
    418
    531
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    223
    491
    media_image4.png
    Greyscale

a light-emitting apparatus (see title, “Semiconductor light-emitting element assembly”) comprising:

a circuit board (¶ 0022, “wiring board 19”) having an opening (¶ 0032, “opening 25”);



a heat sinking substrate (¶ 0028, “heat dissipator[sic] 23”) disposed on the back side of the circuit board (arranged as applicant has shown, this interpretation of the claim language is being interpreted with Applicant’s disclosure as guidance as to the heat sink being merely below the lower surface of the circuit board, and further an interpretation is that 23 is in contact with lower surface of 19 by way of 1’s 2 and 5) so as to be in contact with the LED package (23 in contact with lower surface of 1, which includes the lower surface of 9), 

wherein the LED package comprises:

an LED device (¶ 0026, “The chip 3 is a light-emitting diode (LED) chip”); 

a package substrate (metal body 9 and adhesive layer 7, ¶ 0027) having an upper surface on which the LED device is mounted and a back surface being in contact with the heat sinking substrate (top of 9 and 7 has LED 3 on it, then lower surface of 9 and 7 has heat sink 23 on that surface), 

the package substrate being electrically connected to the LED device and the circuit board (leads 2 and 5 are soldered with 21 and 5a to the wiring board 19);

a sealing resin (¶ 0057, “transparent resin 16”) filled into a region on the package substrate to seal the LED device (16 encapsulates and thus seals the LED 3), 

a resin frame (¶ 0049, “The reflector 15 can be obtained by forming a resin layer having an opening…”) defining the region into which the sealing resin is filled (15 defines the region where 16 resides).

Ishikura does not disclose,
a lens resin filled so as to cover the sealing resin, the lens resin condensing light emitted from the LED device through the sealing resin: and
a reinforcing resin being disposed between the circuit board and the lens resin so as to enclose an outer portion of the resin frame.

Kawano discloses in Fig. 7 (reproduced below),
a lens resin (curved upper surface resin layer 32D, ¶ 0059) filled so as to cover the sealing resin (resin 35), the lens resin condensing light emitted from the LED device through the sealing resin (as discussed in ¶ 0059): and
a reinforcing resin (22) being disposed between the circuit board (22, since 22 is formed at the outermost edge, it would necessarily be between the circuit board which accepts the LED package between the opening) and the lens resin (lens resin 32D) so as to enclose an outer portion of the resin frame (22 encloses 21).

    PNG
    media_image5.png
    356
    580
    media_image5.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of:

a lens resin filled so as to cover the sealing resin, the lens resin condensing light emitted from the LED device through the sealing resin: and
a reinforcing resin being disposed between the circuit board and the lens resin so as to enclose an outer portion of the resin frame,

in the invention or system of Ishikura as taught by Kawano, for the purpose of reducing the loss of output light due to total internal reflection at the air-resin interface, and increases the 
luminous flux.

Ishikura and Kawano do not disclose,
a reinforcing resin being harder than the lens resin.

Matsuda discloses in Fig. 1 (reproduced below),

    PNG
    media_image6.png
    249
    447
    media_image6.png
    Greyscale


a reinforcing resin (28) being harder than the lens resin (the lens feature is discussed and addressed in the rejection under Kawano, here the resin that resides inside the reinforcing resin 28, is resin encapsulant 29, ¶ 0029 discusses the hardness of 28 is greater than 29).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of:

a reinforcing resin being harder than the lens resin,

in the invention or system of Ishikura et al. as taught by Matsuda, for the purpose of allowing for rigidity for the substrate, and allowing for a less hard material to fully encapsulate the device while not imparting great mechanical forces to the delicate devices.

Regarding claim 13, the prior art of Ishikura discloses in Figs. 2A-C (shown above), a method for manufacturing a light-emitting apparatus comprising the steps of:

mounting an LED device (3) on the upper surface of a package substrate (9 and 7 of 1), and electrically connecting the LED device to electrodes of the package substrate (3 connects to 2 and 5 by way of 11 and 13):

forming a resin frame (15, ¶ 0049 discusses 15 being resin) enclosing the LED device on the upper surface of the package substrate (15 surrounds 3 on top surface of 7 and 9);

filling a sealing resin (16, “transparent resin 16” as discussed in ¶ 0057) into a region on the package substrate enclosed by the resin frame to seal the LED device (16 covers 3 between 15 on 7 and 9), thereby manufacturing an LED package (1) including package substrate (7 and 9), the LED device (3), the resin frame (15) and the sealing resin (16);

inserting the LED package (upper portion of 1) into an opening (25) of a circuit board (19) from the back side of the circuit board (with parts 2 and 5 connecting to 19), and electrically connecting the electrodes of the package substrate to the back side of the circuit board (2 and 5 connect by solders 21 and 5a to 19), while disposing a heat sinking substrate (23) on the back side of the circuit board (indirectly connected to 19 by way of 1’s 2 and 5) so that the back surface of the package substrate is in contact with the heat sinking substrate (1’s 7 and 9 are in contact with 7 and 9).

Ishikura does not disclose,
forming a reinforcing resin on the upper surface of the circuit board around the opening, so as to enclose an outer portion of the resin frame; and
forming a lens resin on the resin frame, the sealing resin and the reinforcing resin, the lens resin condensing light emitted from the LED device through the sealing resin.

Kawano discloses in Fig. 7 (reproduced below),
forming a reinforcing resin (22) on the upper surface of the circuit board (22, since 22 is formed at the outermost edge, it would necessarily be between the circuit board which accepts the LED package between the opening) around the opening (the 22 would be located at all the surfaces of the opening because it surrounds the LED), so as to enclose an outer portion of the resin frame (22 surrounds and encloses an outer portion of 21); and
forming a lens resin (32D) on the resin frame (32D on 21), the sealing resin (32D on top surface of 35) and the reinforcing resin (32D on 22), the lens resin condensing light emitted from the LED device through the sealing resin (as discussed in ¶ 0059).

    PNG
    media_image5.png
    356
    580
    media_image5.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of:

forming a reinforcing resin on the upper surface of the circuit board around the opening, so as to enclose an outer portion of the resin frame; and
forming a lens resin on the resin frame, the sealing resin and the reinforcing resin, the lens resin condensing light emitted from the LED device through the sealing resin,

in the invention or system of Ishikura as taught by Kawano, for the purpose of reducing the loss of output light due to total internal reflection at the air-resin interface, and increases the 
luminous flux.

Ishikura and Kawano do not disclose,
wherein the reinforcing resin is harder than the lens resin.

Matsuda discloses in Fig. 1 (reproduced below),

    PNG
    media_image6.png
    249
    447
    media_image6.png
    Greyscale


wherein the reinforcing resin (28) is harder than the lens resin (the lens feature is discussed and addressed in the rejection under Kawano, here the resin that resides inside the reinforcing resin 28, is resin encapsulant 29, ¶ 0029 discusses the hardness of 28 is greater than 29).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of:

wherein the reinforcing resin is harder than the lens resin,

.


Allowable Subject Matter
Claims 2, 3, 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

For claim 2, Matsuda is silent on the hardness of inner dam 34 with respect to the outer dam 28, and therefore the prior art does not disclose the content of claim 2, “wherein the reinforcing resin is harder than the resin frame.”

For claim 3, the prior art does not disclose, “wherein the circuit board is a flexible printed circuit, and is bent along side surfaces of the package substrate so as not to form a space between the circuit board and the heat sinking substrate.”  

For claim 5, the prior art does not disclose, “wherein the upper surface of a portion of the package substrate where the LED device is mounted is higher than electrodes of the package substrate connected to the circuit board, and is placed higher than the back surface of the circuit board in the opening of the circuit board.” This can be seen in Applicant’s Fig. 13(A and B).  This feature is not shown in the prior art in conjunction with the necessary two dams and two encapsulants.

For claim 6, the prior art does not disclose, “wherein the upper surface of a portion of the package substrate where the LED device is mounted is lower than electrodes of the package substrate connected to the circuit board.”  This can be seen in Applicant’s Fig. 14(b and c).  This feature is not shown in the prior art in conjunction with the necessary two dams and two encapsulants.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797.  The examiner can normally be reached on M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893